Name: Commission Regulation (EC) No 1418/2007 of 29 November 2007 concerning the export for recovery of certain waste listed in Annex III or IIIA to Regulation (EC) No 1013/2006 of the European Parliament and of the Council to certain countries to which the OECD Decision on the control of transboundary movements of wastes does not apply (Text with EEA relevance )
 Type: Regulation
 Subject Matter: environmental policy;  cooperation policy;  trade policy;  deterioration of the environment;  trade
 Date Published: nan

 4.12.2007 EN Official Journal of the European Union L 316/6 COMMISSION REGULATION (EC) No 1418/2007 of 29 November 2007 concerning the export for recovery of certain waste listed in Annex III or IIIA to Regulation (EC) No 1013/2006 of the European Parliament and of the Council to certain countries to which the OECD Decision on the control of transboundary movements of wastes does not apply (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular the third subparagraph of Article 37(2) thereof, After consultation of the countries concerned, Whereas: (1) In accordance with Article 37(1) of Regulation (EC) No 1013/2006 the Commission has sent a written request to each country to which Decision C(2001)107/Final of the OECD Council concerning the revision of Decision C(92)39/Final on control of transboundary movements of wastes destined for recovery operations does not apply, seeking confirmation in writing that waste which is listed in Annex III or IIIA to that Regulation and the export of which is not prohibited under its Article 36 may be exported from the Community for recovery in that country and requesting an indication as to which control procedure, if any, would be followed in the country of destination. (2) In those requests, each country was asked to indicate if it had opted for a prohibition or a procedure of prior written notification and consent, or if it would exercise no control, in respect of such waste. (3) Pursuant to the first subparagraph of Article 37(2) of Regulation (EC) No 1013/2006, and before the date of application of that Regulation, the Commission was required to adopt a Regulation taking into account all the replies received. The Commission duly adopted Regulation (EC) No 801/2007 of 6 July 2007 (2). However, further replies and clarifications received since that date provide a better understanding of how the replies of the countries of destination should be taken into account. (4) The Commission has now received replies to its written requests from Algeria, Andorra, Argentina, Bangladesh, Belarus, Benin, Botswana, Brazil, Chile, China, Chinese Taipei, Costa Rica, Croatia, Cuba, Egypt, Georgia, Guyana, Hong Kong (China), India, Indonesia, Israel, Ivory Coast, Kenya, Kyrgyzstan, Lebanon, Liechtenstein, Macau (China), Malawi, Mali, Malaysia, Moldova, Morocco, Oman, Pakistan, Paraguay, Peru, Philippines, Russian Federation, Seychelles, South Africa, Sri Lanka, Thailand, Tunisia, Vietnam. (5) Certain countries have not issued a confirmation in writing that the waste may be exported to them from the Community for recovery. Therefore, in accordance with the second subparagraph of Article 37(2) of Regulation (EC) No 1013/2006, those countries are to be regarded as having chosen a procedure of prior written notification and consent. (6) Certain countries have in their replies made known their intention to follow control procedures applicable under national law that are distinct from those provided for in Article 37(1) of Regulation (EC) No 1013/2006. In addition, and in accordance with Article 37(3) of Regulation (EC) No 1013/2006, Article 18 of that Regulation should apply mutatis mutandis to such shipments, unless a waste is also subject to the prior notification and consent procedure. (7) Regulation (EC) No 801/2007 should be amended accordingly. For the sake of clarity, given the number of changes required, it is appropriate to repeal that Regulation and replace it by this Regulation. However, waste classified in Regulation (EC) No 801/2007 as subject to no control in the country of destination but which in this Regulation is shown as requiring prior notification and consent should continue to be classified as subject to no control in the country of destination during a transitional period of 60 days after entry into force, HAS ADOPTED THIS REGULATION: Article 1 Export for recovery of waste listed in Annex III or IIIA to Regulation (EC) No 1013/2006, which is not prohibited under Article 36 of that Regulation, to certain countries to which Decision C(2001)107/Final of the OECD Council concerning the revision of Decision C(92)39/Final on control of transboundary movements of wastes destined for recovery operations does not apply shall be governed by the procedures set out in the Annex. Article 2 Regulation (EC) No 801/2007 is repealed. Article 3 This Regulation shall enter into force on the fourteenth day following that of its publication in the Official Journal of the European Union. It shall apply from the date of entry into force. However, Regulation (EC) No 801/2007 shall continue to apply for 60 days after that date to waste listed in column (c) of the Annex to that Regulation which is listed in column (b), or in columns (b) and (d), of the Annex to the present Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2007. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 190, 12.7.2006, p. 1. (2) OJ L 179, 7.7.2007, p. 6. ANNEX The headings of the columns in this Annex refer to the following: (a) prohibition; (b) prior written notification and consent as described in Article 35 of Regulation (EC) No 1013/2006; (c) no control in the country of destination; (d) other control procedures will be followed in the country of destination under applicable national law. As for the waste included in column (c), the general information requirements laid down in Article 18 of Regulation (EC) No 1013/2006 apply mutatis mutandis unless a waste is also included in column (b). Where two codes are separated by a hyphen, this is to be understood as covering the two codes and all codes in between them. Where two codes are separated by a semicolon, this is to be understood as covering the two codes in question. Algeria (a) (b) (c) (d) GC030 ex 8908 00: only if framework can contain asbestos GC030 ex 8908 00: except if framework can contain asbestos GC030 ex 8908 00: except if framework can contain asbestos GG030 ex 2621: if no analysis presented as evidence that the waste is non dangerous GG030 ex 2621: if analysis presented as evidence that the waste is non dangerous GG030 ex 2621: if analysis presented as evidence that the waste is non dangerous GG040 ex 2621: if no analysis presented as evidence that the waste is non dangerous GG040 ex 2621: if analysis presented as evidence that the waste is non dangerous GG040 ex 2621: if analysis presented as evidence that the waste is non dangerous all other waste listed in Annex III of Regulation (EC) No 1013/2006 Andorra (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 Argentina (a) (b) (c) (d) B1010 B1020 B1030-B1050 B1060 B1070-B1130 B1140 B1150-B1170 B1180; B1190 B1200-B1230 B1240 B1250-B2110 B2120; B2130 from B3010:  scrap plastic of the following non-halogenated polymers and copolymers:  polyvinyl alcohol  cured waste resins or condensation products  Fluorinated polymer wastes (1) from B3010: all other wastes from B3020:  paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter),  other, including but not limited to 2. unsorted scrap. from B3020: all other waste B3030; B3035 B3030; B3035 B3040; B3050 B3060 B3060 B3065 from B3070:  deactivated fungus mycelium from penicillin production to be used as animal feed from B3070: all other waste B3070 B3080-B3110 B3120 B3120 B3130-B4020 B4030 GB040 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN010 ex 0502 00 GN020 ex 0503 00 GN020 ex 0503 00 GN030 ex 0505 90 GN030 ex 0505 90 Bangladesh (a) (b) (c) (d) from B1010: all other waste from B1010:  Iron and steel scrap  Aluminium scrap B1020-B2130 from B3010: all other waste from B3010:  Scrap plastic of the following non-halogenated polymers and copolymers:  ethylene  styrenee from B3020: all other waste from B3020:  The following waste and scrap of paper or paperboard:  unbleached paper or paperboard or of corrugated paper or paperboard  other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass B3030-B4030 GB040 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 Belarus (a) (b) (c) (d) from B1010:  Germanium scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium  Thorium scrap from B1010: all other waste from B1020:  Beryllium scrap  Tellurium scrap from B1020: all other waste from B1030: Vanadium dust only from B1030: all except waste containing vanadium dust from B1031: Titanium dust only from B1031: all except waste containing titanium dust B1040; B1050 B1060 B1070 B1080 B1090 B1100; B1115 from B1120:  Transition metals from B1120:  Lanthanides (rare earth metals) B1130-B1170 B1180 B1190 B1200-B1240 B1250 B2010 B2020 from B2020: only waste that does not contain substances to be specified by Belarus B2030 from B2040:  Partially refined calcium sulphate produced from flue-gas desulphurisation (FGD)  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications.  Lithium-Tantalum and Lithium-Niobium containing glass scraps. from B2040:  Waste gypsum wallboard or plasterboard arising from the demolition of buildings  Sulphur in solid form  Limestone from the production of calcium cyanamide (having a pH less than 9)  Sodium, potassium, calcium chlorides  Carborundum (silicon carbide)  Broken concrete B2060; B2070 B2080; B2090 B2100; B2110 from B2120: only waste acidic and basic solutions containing substances specified by Belarus from B2120: all except waste acidic and basic solutions containing substances specified by Belarus B2130 from B3010:  Scrap plastic of the following non-halogenated polymers and copolymers:  ethylene  styrene  polypropylene  polyethylene terephthalate  acrylonitrile  butadiene  polyamides  polybutylene terephthalate  polycarbonates  acrylic polymers  polyurethane (not containing CFCs)  polymethyl methacrylate  polyvinyl alcohol  polyvinyl butyral  polyvinyl acetate  Cured waste resins or condensation products from B3010:  Scrap plastic of the following non-halogenated polymers and copolymers:  polyacetals  polyethers  polyphenylene sulphides  alkanes C10-C13 (plasticiser)  polysiloxanes  The following fluorinated polymer wastes (2):  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) B3020 from B3030:  Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock from B3030: all other waste B3035 B3040 B3050 from B3060:  Degras: residues resulting from the treatment of fatty substances or animal or vegetable waxes  Waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised  Fish waste from B3060: all other waste B3065 from B3070:  Waste of human hair from B3070: all other waste B3080-B3100 B3110; B3120 B3130; B3140 B4010-B4030 from GB040 7112 2620 30 2620 90: only galvanic slags containing copper from GB040: 7112 2620 30 2620 90 only slags from precious metals GC010 GC020 GC030 ex 8908 00 GC050 from GE020 ex 7001 ex 7019 39: only glass fibre waste possessing physicochemical properties similar to asbestos from GE020 ex 7001 ex 7019 39: all except glass fibre waste possessing physicochemical properties similar to asbestos GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 Benin (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 Botswana (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 Brazil (a) (b) (c) (d) from B1010:  Precious metals (gold, silver, the platinum group, but not mercury)  Iron and steel scrap  Nickel scrap  Zinc scrap  Tin scrap  Tungsten scrap  Molybdenum scrap  Tantalum scrap  Magnesium scrap  Cobalt scrap  Bismuth scrap  Titanium scrap  Zirconium scrap  Manganese scrap  Germanium scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium  Chromium scrap from B1010:  Copper scrap  Aluminium scrap  Thorium scrap  Rare earths scrap from B1010:  Precious metals (gold, silver, the platinum group, but not mercury)  Iron and steel scrap  Nickel scrap  Zinc scrap  Tin scrap  Tungsten scrap  Molybdenum scrap  Tantalum scrap  Magnesium scrap  Cobalt scrap  Bismuth scrap  Titanium scrap  Zirconium scrap  Manganese scrap  Germanium scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium  Chromium scrap B1020-B1040 B1050 B1050 B1060 B1070; B1080 B1070; B1080 B1090 from B1100:  Zinc-containing drosses:  Galvanising slab zinc top dross (> 90 % Zn)  Galvanising slab zinc bottom dross (> 92 % Zn)  Hot dip galvanisers slab zinc dross (batch) (> 92 % Zn)  Wastes of refractory linings, including crucibles, originating from copper smelting from B1100:  Hard zinc spelter  Zinc-containing drosses:  Zinc die casting dross (> 85 % Zn)  Zinc skimmings  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin from B1100:  Aluminium skimmings (or skims) excluding salt slag from B1100:  Hard zinc spelter  Zinc-containing drosses:  Zinc die casting dross (> 85 % Zn)  Zinc skimmings  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin B1115 B1120; B1130 B1120; B1130 B1140 B1150; B1160 B1150; B1160 B1170-B1190 B1180 B1200-B1250 B1200-B1250 B2010; B2020 from B2030:  Cermet wastes and scrap (metal ceramic composites) from B2030: all other waste from B2030:  Cermet wastes and scrap (metal ceramic composites) from B2040:  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications from B2040:  Waste gypsum wallboard or plasterboard arising from the demolition of buildings  Lithium-Tantalum and Lithium-Niobium containing glass scraps from B2040: all other waste from B2040:  Waste gypsum wallboard or plasterboard arising from the demolition of buildings  Lithium-Tantalum and Lithium-Niobium containing glass scraps B2060 B2070-B2110 B2070-B2110 B2120; B2130 B3010; B3020 from B3030:  Worn clothing and other worn textile articles from B3030: all other waste from B3030: all other waste B3035 B3035 B3040 B3050-B3065 B3060 from B3070:  Deactivated fungus mycelium from penicillin production to be used as animal feed from B3070:  Waste of human hair  Waste straw B3080; B3090 B3100-B3120 B3130 B3140-B4030 GB040 7112 2620 30 2620 90 GB040 7112 2620 30 2620 90 GC010 GC010 GC020 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG030 ex 2621 GG040 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 Chile (a) (b) (c) (d) B1010 B1031 B1050 B1070; B1080 B1115 B1250 B2060 B2130 B3010 B3030 B3035 B3060; B3065 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 all other waste listed in Annex III of Regulation (EC) No 1013/2006 China (a) (b) (c) (d) from B1010:  Precious metals (gold, silver, the platinum group, but not mercury)  Molybdenum scrap  Cobalt scrap  Bismuth scrap  Zirconium scrap  Manganese scrap  Germanium scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium  Thorium scrap  Rare earths scrap  Chromium scrap from B1010:  Iron and steel scrap  Copper scrap  Nickel scrap  Aluminium scrap  Zinc scrap  Tin scrap  Tungsten scrap  Tantalum scrap  Magnesium scrap  Titanium scrap from B1020: all other waste from B1020:  Transition metals  if containing > 10 % V2O5 B1030 from B1031: all other waste from B1031: tungsten, titanium, tantalum B1040 B1050 B1060 B1070; B1080 B1090 from B1100: all other waste from B1100:  Hard zinc spelter B1115 from B1120:  Lanthanides (rare earth metals) from B1120: all other waste B1130-B1200 B1210 B1220 B1230 B1240 B1250 B2010; B2020 from B2030:  Cermet wastes and scrap (metal ceramic composites) except for WC scrap all other waste from B2030:  Cermet wastes and scrap (metal ceramic composites) only WC scrap B2040-B2130 from B3010:  The following cured waste resins or condensation products:  urea formaldehyde resins  melamine formaldehyde resins  expoxy resins  alkyd resins from B3010:  Scrap plastic of non-halogenated polymers and copolymers  The following cured waste resins or condensation products:  phenol formaldehyde resins  polyamides  The following fluorinated polymer wastes (3):  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) B3020 from B3030: all others from B3030:  The following cotton waste:  yarn waste (including thread waste)  other waste  The following waste (including noils, yarn waste and garnetted stock) of man made fibres:  of synthetic fibres  of artificial fibres B3035; B3040 B3050 from B3060: all others from B3060:  Waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised B3065-B4030 from GB040 7112 2620 30 2620 90: all other wastes from GB040 7112 2620 30 2620 90: only slag from copper processing GC010 from GC020: all other wastes from GC020: only waste wire, motor scrap GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 Chinese Taipei (a) (b) (c) (d) from B1010:  Precious metals (gold, silver, the platinum group, but not mercury)  Molybdenum scrap  Tantalum scrap  Cobalt scrap  Bismuth scrap  Zirconium scrap  Manganese scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium  Thorium scrap  Rare earths scrap  Chromium scrap from B1010:  Iron and steel scrap  Copper scrap  Nickel scrap  Aluminium scrap  Zinc scrap  Tin scrap  Tungsten scrap  Magnesium scrap  Titanium scrap  Germanium scrap B1020-B1031 B1040 B1050-B1090 from B1100:  Aluminium skimmings (or skims) excluding salt slag  Wastes of refractory linings, including crucibles, originating from copper smelting  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin from B1100:  Hard zinc spelter  Zinc-containing drosses  Galvanising slab zinc top dross (> 90 % Zn)  Galvanising slab zinc bottom dross (> 92 % Zn)  Zinc die casting dross (> 85 % Zn)  Hot dip galvanisers slab zinc dross (batch) (> 92 % Zn)  Zinc skimmings B1115; B1120 B1130 B1140-B1220 B1230 B1240 B1250 B2010-B2030 from B2040: all other waste from B2040:  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications B2060-B2130 from B3010:  Scrap plastic of the following non-halogenated polymers and copolymers:  polyurethane (not containing CFCs)  Cured waste resins or condensation products from B3010: all other waste B3020 B3030; B3035 B3040; B3050 B3060-B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 Costa Rica (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 Croatia (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 all waste listed in Annex III of Regulation (EC) No 1013/2006 Cuba (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 Egypt (a) (b) (c) (d) from B1010:  Chromium scrap from B1010: all other waste B1020-B1040 B1050-B1070 B1080-B1140 B1150 B1160-B1190 B1220; B1230 B1240 B1250 B2010; B2020 B2030 from B2040:  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications from B2040: all other waste B2060-B2080 B2090 B2100-B2110 B2120 B2130 B3010 from B3020: Waste and scrap of paper or paperboard of  other 2. unsorted scrap from B3020: all other waste B3030-B3110 B3120 B3130-B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 Georgia (a) (b) (c) (d) B1010; B1020 B1030 B1031-B1080 B1090 B1100; B1115 B1120-B2130 B3010-B3030 B3035 B3040 B3050 B3060; B3065 B3070; B3080 B3090-B3110 B3120-B4010 B4020 B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 Guyana (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 Hong Kong (China) (a) (b) (c) (d) from B1010:  tantalum scrap from B1010: all other waste B1020 B1030-B1040 B1050 B1060-B1090 from B1100:  Wastes of refractory linings, including crucibles, originating from copper smelting from B1100 all other waste B1115 from B1120:  Lanthanides (rare earth metals) from B1120: all other waste B1130 B1140-B1190 B1200 B1210; B1220 B1230 B1240 B1250-B2060 B2070; B2080 B2090 B2100-B2130 from B3010:  Scrap plastic of the following non-halogenated polymers and copolymers:  polyacetals  polyethers  alkanes C10-C13 (plasticiser)  The following fluorinated polymer wastes (4):  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) from B3010:  Scrap plastic of the following non-halogenated polymers and copolymers:  ethylene  styrene  polypropylene  polyethylene terephthalate  acrylonitrile  butadiene  polyamides  polybutylene terephthalate  polycarbonates  polyphenylene sulphides  acrylic polymers  polyurethane (not containing CFCs)  polysiloxanes  polymethyl methacrylate  polyvinyl alcohol  polyvinyl butyral  polyvinyl acetate  Cured waste resins or condensation products B3020; B3030 B3035 B3040-B3060 B3065 B3070-B3090 B3100-B3130 B3140 B4010-B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 India (a) (b) (c) (d) From B1010:  Iron and steel scrap  Copper scrap  Nickel scrap  Aluminium scrap  Zinc scrap  Tin scrap  Magnesium scrap B1020 from B3010: all other waste from B3010:  Scrap plastic of the following non-halogenated polymers and copolymers:  polyethylene terephthalate B3020 from B3030: all other waste from B3030:  Used rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables of textile all other waste listed in Annex III of Regulation (EC) No 1013/2006 Indonesia (a) (b) (c) (d) B1010; B1020 B1030-B1100 B1115 B1120-B2010 B2020 from B2030:  Ceramic based fibres not elsewhere specified or included from B2030:  Cermet wastes and scrap (metal ceramic composites) from B2040: all other waste B2040:  Lithium-Tantalum and Lithium-Niobium containing glass scraps B2060-B3010 B3020 from B3030:  Worn clothing and other worn textile articles  Used rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables of textile from B3030: all other waste B3035 B3040-B3090 B3100-B3130 B3140 B4010-B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 Israel (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 Ivory Coast (a) (b) (c) (d) B1250 from B3030:  Worn clothing and other worn textile articles B3140 all other waste listed in Annex III of Regulation (EC) No 1013/2006 Kenya (a) (b) (c) (d) B1010-B1030 B1031 B1040-B1080 B1090 from B1100:  Zinc-containing drosses:  Hot dip galvanisers slab zinc dross (batch) (> 92 % Zn)  Zinc skimmings  Aluminium skimmings (or skims) excluding salt slag  Wastes of refractory linings, including crucibles, originating from copper smelting  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin from B1110:  Hard zinc spelter  Zinc-containing drosses:  Galvanising slab zinc top dross (> 90 % Zn)  Galvanising slab zinc bottom dross (> 92 % Zn)  Zinc die casting dross (> 85 % Zn) from B1120: all other waste from B1120:  Manganese  Iron  Zinc B1130-B2130 B3010 B3020 from B3030:  Tow and waste (including yarn waste and garnetted stock) of true hemp (Cannabis sativa L.)  Used rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables of textile, other than sorted from B3030: all other waste B3035-B3130 B3140 B4010-B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 Kyrgyzstan (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 Lebanon (a) (b) (c) (d) from B1010:  Chromium scrap from B1010: all other waste B1010 B1020-B1090 B1020-B1090 from B1100:  Zinc skimmings  Aluminium skimmings (or skims) excluding salt slag from B1100:  Hard zinc spelter  Zinc-containing drosses  Galvanising slab zinc top dross (> 90 % Zn)  Galvanising slab zinc bottom dross (> 92 % Zn)  Zinc die casting dross (> 85 % Zn)  Hot dip galvanisers slab zinc dross (batch) (> 92 % Zn)  Wastes of refractory linings, including crucibles, originating from copper smelting  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin B1100 B1115 B1115 B1120-B1140 B1120-B1140 B1150-B2030 B1150-B2030 from B2040: all other wastes from B2040:  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications B2040 B2060-B2130 B2060-B2130 from B3010:  Scrap plastic of the following non-halogenated polymers and copolymers:  polyvinyl alcohol  polyvinyl butyral  polyvinyl acetate  Cured waste resins or condensation products  The following fluorinated polymer wastes (5):  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) from B3010:  Scrap plastic of the following non-halogenated polymers and copolymers:  ethylene  styrene  polypropylene  polyethylene terephthalate  acrylonitrile  butadiene  polyacetals  polyamides  polybutylene terephthalate  polycarbonates  polyethers  polyphenylene sulphides  acrylic polymers  alkanes C10-C13 (plasticiser)  polyurethane (not containing CFCs)  polysiloxanes  polymethyl methacrylate B3010: B3020-B3130 B3020-B3130 B3140 B3140 B4010-B4030 B4010-B4030 GB040 7112 2620 30 2620 90 GB040 7112 2620 30 2620 90 GC010 GC010 GC020 GC020 GC030 ex 8908 00 GC030 ex 8908 00 GC050 GC050 GE020 ex 7001 ex 7019 39 GE020 ex 7001 ex 7019 39 GF010 GF010 GG030 ex 2621 GG030 ex 2621 GG040 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN010 ex 0502 00 GN020 ex 0503 00 GN020 ex 0503 00 GN030 ex 0505 90 GN030 ex 0505 90 Liechtenstein (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 Macau (China) (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 Malawi (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 Malaysia (a) (b) (c) (d) from B1010:  Nickel scrap  Zinc scrap  Tungsten scrap  Tantalum scrap  Magnesium scrap  Titanium scrap  Manganese scrap  Germanium scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium  Rare earths scrap  Chromium scrap from B1010:  Molybdenum scrap  Cobalt scrap  Bismuth scrap  Zirconium scrap  Thorium scrap from B1010  Precious metals (gold, silver, the platinum group, but not mercury)  Iron and steel scrap  Copper scrap  Aluminium scrap  Tin scrap B1020-B1100 B1115 B1120-B1140 B1150 B1160-B1190 B1200; B1210 B1220-B1240 B1250-B2030 from B2040:  Partially refined calcium sulphate produced from flue-gas desulphurisation (FGD)  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications from B2040: all other wastes B2060 B2070; B2080 B2090 B2100 B2110-B2130 B3010 B3020-B3035 B3040 from B3050:  Wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms from B3050:  Cork waste: crushed, granulated or ground cork from B3060:  Dried and sterilised vegetable waste, residues and byproducts, whether or not in the form of pellets, or a kind used in animal feeding, not elsewhere specified or included (only rice bran and other by-products under 2302 20 100/900)  Waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised  Cocoa shells, husks, skins and other cocoa waste  Other wastes from the agro-food industry excluding by-products which meet national and international requirements and standards for human or animal consumption: from B3060:  Dried and sterilised vegetable waste, residues and byproducts, whether or not in the form of pellets, or a kind used in animal feeding, not elsewhere specified or included (only rice bran and other by-products under 2302 20 100/900)  Other wastes from the agro-food industry excluding by-products which meet national and international requirements and standards for human or animal consumption: B3065-B3140 B4010 B4020 B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN010 ex 0502 00 GN020 ex 0503 00 GN020 ex 0503 00 GN030 ex 0505 90 GN030 ex 0505 90 Mali (a) (b) (c) (d) from B1010: all other waste from B1010:  Chromium scrap B1020 B1030-B1040 B1050 B1060 B1070; B1080 B1090-B1120 B1130 B1140-B2030 from B2040: all other waste from B2040:  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications  Sulphur in solid form B2060 B2070-B2100 B2110; B2120 B2130-B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 Moldova (a) (b) (c) (d) from B3020: all other waste from B3020:  unbleached paper or paperboard or of corrugated paper or paperboard  other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass  paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) all other waste listed in Annex III of Regulation (EC) No 1013/2006 Morocco (a) (b) (c) (d) from B1010:  Iron and steel scrap  Tungsten scrap  Molybdenum scrap  Tantalum scrap  Magnesium scrap  Cobalt scrap  Bismuth scrap  Zirconium scrap  Germanium scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium  Thorium scrap from B1010:  Precious metals (gold, silver, the platinum group, but not mercury)  Copper scrap  Nickel scrap  Aluminium scrap  Zinc scrap  Tin scrap  Titanium scrap  Manganese scrap  Rare earths scrap  Chromium scrap from B1020:  Antimony scrap  Lead scrap (but excluding lead-acid batteries)  Tellurium scrap from B1020:  Beryllium scrap  Cadmium scrap  Selenium scrap B1030-B1200 B1210 B1220-B1250 B2010-B2020 from B2030:  Ceramic based fibres not elsewhere specified or included from B2030:  Cermet wastes and scrap (metal ceramic composites) B2040-B2130 from B3010:  Scrap plastic of the following non-halogenated polymers and copolymers:  styrene  butadiene  polyacetals  polyami des  polybutylene terephthalate  polycarbonates  polyethers  polyphenylene sulphides  acrylic polymers  alkanes C10-C13 (plasticiser)  polysiloxanes  polymethyl methacrylate  polyvinyl butyral  polyvinyl acetate  The following fluorinated polymer wastes (6):  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) from B3010  Scrap plastic of the following non-halogenated polymers and copolymers:  ethylene  polypropylene  polyethylene terephthalate  acrylonitrile  polyurethane (not containing CFCs)  polyvinyl alcohol  Cured waste resins or condensation products B3020-B3050 from B3060: all other waste from B3060:  Cocoa shells, husks, skins and other cocoa waste B3065 B3070-B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 Oman (a) (b) (c) (d) from B1010: all others from B1010:  Iron and steel scrap all other waste listed in Annex III of Regulation (EC) No 1013/2006 Pakistan (a) (b) (c) (d) from B3060  Wine lees B3140 from GN010 ex 0502 00: waste of pigs', hogs' or boars' bristles all other waste listed in Annex III of Regulation (EC) No 1013/2006 Paraguay (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 Peru (a) (b) (c) (d) from B3030:  Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock  Cotton waste (including yarn waste and garnetted stock)  Tow and waste (including yarn waste and garnetted stock) of true hemp (Cannabis sativa L.)  Tow and waste (including yarn waste and garnetted stock) of jute and other textile bast fibres (excluding flax, true hemp and ramie)  Tow and waste (including yarn waste and garnetted stock) of sisal and other textile fibres of the genus Agave  Tow, noils and waste (including yarn waste and garnetted stock) of coconut  Tow, noils and waste (including yarn waste and garnetted stock) of abaca (Manila hemp or Musa textilis Nee)  Tow, noils and waste (including yarn waste and garnetted stock) of ramie and other vegetable textile fibres, not elsewhere specified or included from B3030:  Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock)  Flax tow and waste  Waste (including noils, yarn waste and garnetted stock) of man-made fibres  Worn clothing and other worn textile articles  Used rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables of textile from B3060:  Degras: residues resulting from the treatment of fatty substances or animal or vegetable waxes  Waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised from B3060: all other wastes from B3065: Waste edible fats and oils of animal origin (e.g. frying oils), provided they do not exhibit a Basel Annex III [hazardous] characteristic from B3065: Waste edible fats and oils of vegetable origin (e.g. frying oils), provided they do not exhibit a Basel Annex III [hazardous] characteristic all other waste listed in Annex III of Regulation (EC) No 1013/2006 Philippines (a) (b) (c) (d) from B1010:  Cobalt scrap from B1010: all other waste from B1020:  Lead scrap (but excluding lead-acid batteries) from B1020: all other waste B1030-B1115 from B1120:  Cobalt, Lanthanum from B1120: all other waste B1130-B1150 B1160; B1170 B1180-B1220 B1230; B1240 B1250 B2010 B2020 from B2030:  Cermet wastes and scrap (metal ceramic composites) from B2030:  Ceramic based fibres not elsewhere specified or included B2040 B2060 B2070-B3010 B3020-B3050 B3060-B3070 B3080 B3090-B3140 B4010; B4020 B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 Russian Federation (a) (b) (c) (d) B1010-B2120 B1010-B2120 B2130 B3010-B3030 B3010-B3030 B3035; B3040 B3050-B3070 B3050-B3070 B3080 B3090 B3090 B3100 B3110-B3130 B3110-B3130 B3140 B4010-B4030 B4010-B4030 GB040 7112 2620 30 2620 90 GB040 7112 2620 30 2620 90 GC010 GC010 GC020 GC020 GC030 ex 8908 00 GC030 ex 8908 00 GC050 GC050 GE020 ex 7001 GE020 ex 7019 39 GE020 ex 7019 39 GF010 GF010 GG030 ex 2621 GG030 ex 2621 GG040 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN010 ex 0502 00 GN020 ex 0503 00 GN020 ex 0503 00 GN030 ex 0505 90 GN030 ex 0505 90 Seychelles (a) (b) (c) (d) GF010 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 all other waste listed in Annex III of Regulation (EC) No 1013/2006 South Africa (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 Sri Lanka (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 Thailand (a) (b) (c) (d) B1010 B1020; B1030 B1031 B1040-B1090 from B1100: all others from B1100:  Wastes of refractory linings, including crucibles, originating from copper smelting  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin B1115-B1140 B1150 B1160-B1240 B1250 B2010; B2020 B2030 from B2040:  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications  Limestone from the production of calcium cyanamide (having a pH less than 9)  Lithium-Tantalum and Lithium-Niobium containing glass scraps from B2040: all other waste B2060; B2070 B2080; B2090 B2100 B2110-B2130 from B3010:  Scrap plastic of non-halogenated polymers and copolymers  The following fluorinated polymer wastes (7):  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) from B3010:  Cured waste resins or condensation products B3020 from B3030:  Waste (including noils, yarn waste and garnetted stock) of man-made fibres  Used rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables of textile from B3030: all others B3035 from B3040:  Other rubber wastes (excluding such wastes specified elsewhere) from B3040:  Waste and scrap of hard rubber (e.g. ebonite) B3050-B3140 B4010-B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 Tunisia (a) (b) (c) (d) B1010 B1020-B1220 B1230; B1240 B1250 B2010 B2020; B2030 from B2040: all other waste from B2040:  Limestone from the production of calcium cyanamide (having a pH less than 9)  Sodium, potassium, calcium chlorides  Carborundum (silicon carbide) B2060-B2130 from B3010:  The following fluorinated polymer wastes (8):  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) from B3010:  Scrap plastic of non-halogenated polymers and copolymers  Cured waste resins or condensation products B3020 from B3030: all others from B3030:  Worn clothing and other worn textile articles B3035-B3065 from B3070:  Deactivated fungus mycelium from penicillin production to be used as animal feed from B3070:  Waste of human hair  Waste straw B3080 B3090-B3130 B3140 B4010-B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 Vietnam (a) (b) (c) (d) from B1010:  Precious metals (gold, silver, the platinum group, but not mercury)  Tantalum scrap  Cobalt scrap  Bismuth scrap  Germanium scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium  Thorium scrap  Rare earths scrap from B1010:  Iron and steel scrap  Copper scrap  Nickel scrap  Aluminium scrap  Zinc scrap  Tin scrap  Tungsten scrap  Molybdenum scrap  Magnesium scrap  Titanium scrap  Zirconium scrap  Manganese scrap  Chromium scrap from B1020  Beryllium scrap  Cadmium scrap  Selenium scrap  Tellurium scrap from B1020  Antimony scrap  Lead scrap (but excluding lead-acid batteries) B1030-B1190 B1200 B1210-B2010 B2020 B2030 from B2040: all other waste from B2040:  Partially refined calcium sulphate produced from flue-gas desulphurisation (FGD) B2060-B2130 from B3010: all waste other than scrap plastic of the following non-halogenated polymers and copolymers:  ethylene  styrene  polypropylene  polyethylene terephthalate  polycarbonates B3010 B3020 B3030-B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 (1) See footnote on page 64 in Regulation (EC) No 1013/2006 of the European Parliament and of the Council (OJ L 190, 12.7.2006, p. 1). (2) See footnote on page 64 in Regulation (EC) No 1013/2006 of the European Parliament and of the Council (OJ L 190, 12.7.2006, p. 1). (3) See footnote on page 64 in Regulation (EC) No 1013/2006 of the European Parliament and of the Council (OJ L 190, 12.7.2006, p. 1). (4) See footnote on page 64 in Regulation (EC) No 1013/2006 of the European Parliament and of the Council (OJ L 190, 12.7.2006, p. 1). (5) See footnote on page 64 in Regulation (EC) No 1013/2006 of the European Parliament and of the Council (OJ L 190, 12.7.2006, p. 1). (6) See footnote on page 64 in Regulation (EC) No 1013/2006 of the European Parliament and of the Council (OJ L 190, 12.7.2006, p. 1). (7) See footnote on page 64 in Regulation (EC) No 1013/2006 of the European Parliament and of the Council (OJ L 190, 12.7.2006, p. 1). (8) See footnote on page 64 in Regulation (EC) No 1013/2006 of the European Parliament and of the Council (OJ L 190, 12.7.2006, p. 1).